DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 2, 4-7, 16, 17 and 19 are rejected under 35 U.S.C. 103 as obvious over WO 2013/131583 A1 with United States Patent Application Publication No. US 2014/0371351 (hereinafter “Dantin”) being used as the English language equivalent translation.Regarding claims 1, 2, 7 and 19 	Dantin teaches a dry composition for the preparation of a wet formulation for the construction industry, where the dry composition that results in hardened products for the construction industry having an excellent compromise between its lightweight properties and mechanical properties; optimizing the hydration of the binder; and making possible a stable lightweight property without excessive increase in volume.  To this end, the composition according to the invention is based on a mineral binder (a), a water-retaining agent (A2) (f), fibres (B) (k), among other materials (abstract).  Dantin teaches the mineral binder (a) includes at least one primary binder (A1) comprising lime and at least one alumina source (paragraphs [0078] – [0082]).  Dantin teaches (k) the fibres (B) (k) comprise mineral, animal, plant and synthetic fibres, more particularly chosen from cellulose, flax, jute, hemp fibres, among others, and mixtures of these fibres (paragraph [0138]), which corresponds to a biosourced filler B of plant origin, where the filler comprises fibers, and the component originating from at least part of at least one plant raw material, and is in at least one particulate form. 	Dantin teaches the dry (e.g. cementitious) composition may be mixed with a liquid (e.g. water), and in wet formulations (renders-mortars-concretes-adhesives) can A) can be present in an amount of 15 to 99.5 % of dry weight/mass of the composition (paragraphs [0073] and [0074]).  Dantin also teaches the fibers (B – at least one biosourced filler of plant origin) (k) are added to improve the mechanical strength of the hardened product (paragraph [0159]).  However, Dantin does not explicitly teach an amount, in a volume basis, of the fibers (k) in the composition taught by Dantin.  Absent a showing of criticality with respect to the amount of the fibers (k) in a volumetric basis, (a result-effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to determine an appropriate amount of the fiber (B – at least one biosourced filler of plant origin) (k), and its resultant ratio (B/A ratio) to the aforementioned mass of the dry binder (A), through routine experimentation in order to achieve the desired improvement to the mechanical strength of the hardened product.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Please see MPEP § 2144.05(II)(B).A) can be present in an amount of 15 to 99.5 % of dry weight of the composition (paragraphs [0073] and [0074]).  Therefore, the resultant water/dry binder (A) weight ratio is greater than 0.2 to 1.33, which overlaps the claimed range.  Dantin teaches the wet formulation is applied by spraying (paragraphs [0206] and [0207]), which corresponds to the dry mortar composition mixed with water being a wet-sprayable composition. 	In addition, Dantin teaches the wet formulation (render, mortar, concrete) is endowed with good performance in use such as the "workability" and rheological properties are suitable for pumping. Moreover, this render has in particular good mechanical performance (paragraph [0051]).  Regarding the ability of the wet formulation to be capable of being pumped through a screw pump, although the prior art does not explicitly disclose “a wet-sprayable composition that is pumpable in a screw pump,” the claimed function is deemed to naturally flow from the structure in the prior art since the Dantin reference teaches an invention with an identical and/or substantially identical structure and/or chemical composition as the claimed invention.  See MPEP §2112.	Regarding a setting time of the wet-sprayable composition, although the prior art does not explicitly disclose “[the] wet-sprayable composition having a setting time of between 1 and 24 hours,” the claimed property is deemed to naturally flow from the structure in the prior art since the Dantin reference teaches an invention with an identical and/or substantially identical structure and/or chemical composition as the A1) (a) is present in a range of 15-99.5 % of dry weight (paragraph [0073] – [0074]), which substantially overlaps the claimed range.  Dantin also teaches the binder (a) includes lime and at least one alumina source materials (paragraphs [0078] – [0082]).  Dantin does not explicitly teach lime being present in 10-95 % of dry weight and the at least one alumina source being present in 1-90 % of dry weight.  However, it would have been obvious to one having ordinary skill in the art at the time of the invention to determine an appropriate amount for each of the lime and the at least one alumina source using nothing more than routine experimentation to yield a satisfactory (primary) binder (A1) (a) for use in concrete formulations for construction applications.  It has been held where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art unless such a range is shown to be critical.  Please see MPEP § 2144.05(II)(A).   	Dantin teaches the water-retaining agent (A2) (f) has the property of retaining the mixing water before setting. The water is thus kept in the render, mortar or concrete paste, giving it very good adherence and good hydration (paragraph [0151]).  However, Dantin does not explicitly teach the water-retaining agent is present in an amount of 0.1 to 5 % of dry weight.  Absent a showing of criticality with respect to the amount of the water-retaining agent (a result-effective variable), it would have been obvious to a A3 surfactant) (l) are used to increase the cohesion of the render by limiting the presence of air bubbles. They make it possible to reduce the secondary effect of other additives or as a consequence of mixing, entraining air (paragraphs [0139] and [0160]).  However, Dantin does not explicitly teach the anti-foaming agent (A3 surfactant) (l) is present in an amount of 0.01 to 1 % of dry weight.  Absent a showing of criticality with respect to the amount of the anti-foaming agent (A3 surfactant) (l) (a result-effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to determine an appropriate amount of the anti-foaming agent (A3 surfactant) (l) through routine experimentation in order to achieve the desired cohesion of the render and the reduction of the secondary effects of other additives or as a consequence of mixing, entraining air.  It has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  Please see MPEP § 2144.05(II)(B). 	Components A4 through A10 are included in the claim with a lower limit of zero.  Therefore, components A4 through A10 are not required to be present to meet the limitations of claim 1.Regarding claim 4 	In addition, Dantin teaches the (ii) mineral binders that contain one or more sources of aluminum ions (alumina source) includes calcium aluminate cements (CAC) and/or calcium sulphoaluminate (CSA), and/or binders having a high content of alumina-rich cementitious phases (paragraphs [0081] – [0082]).Regarding claims 5 and 16 	In addition, Dantin teaches the (f) the water-retaining agent A2 (f) is chosen from polysaccharides, cellulose or starch ethers and mixtures thereof, and preferably methylcelluloses, hydroxyethylcelluloses, methylhydroxypropylcelluloses, methylhydroxyethylcelluloses and mixtures thereof, or from the guar ethers, modified or not, and mixtures thereof or the mixture of these different families (paragraph [0133]). Regarding claim 6 	In addition, Dantin teaches the mineral binder (a) includes a mineral binder (i) that does not contain any source(s) of aluminum ion (at least one secondary binder A4 that is different from binder A1), including Portland cements and/or slag cements, geopolymer cements, natural pozzolans, and/or potassium, sodium, and/or lithium silicates (paragraphs [0078] – [0080]).Regarding claim 17 	In addition, Dantin teaches once hardened, the composition has a reduced 
Response to Arguments
Applicant’s arguments, see page 8, filed 7 February 2022, with respect to the objection of claim 4, and the rejection of claims 1 and 17 under 35 U.S.C. 112(a) have been fully considered and are persuasive.  The objection of claim 4, and the rejection of claims 1 and 17 under 35 U.S.C. 112(a) have been withdrawn. 
Applicant's arguments filed 7 February 2022 have been fully considered but they are not persuasive. 	The applicant argued Dantin does not teach that the use of fibers, especially hemp can be used to lower thermal conductivity and also Dantin does not teach the ratio of hemp to the mineral binder is critical to achieving a very low thermal conductivity.  The examiner respectfully notes that Dantin provides sufficient teaching that hemp fibers are included in the composition.  It is well established that the mere recognition of latent properties in the prior art does not render nonobvious an otherwise known invention. In re Wiseman, 596 F.2d 1019, 201 USPQ 658 (CCPA 1979).  It is noted that the thermal conductivity of the hemp fibers from the prior art would perform in an analogous fashion as the claimed hemp fibers because the claimed hemp fibers are considered to be identical and/or substantially identical in structure and/or chemical composition as the hemp fibers disclosed in Dantin.  In other words, it is the position of the examiner that the thermal conductivity property discussed by the applicant is considered to necessarily be present in the same fibers disclosed by Dantin.In re Applied Materials, 692 F.3d 1289, 1297 (Fed. Cir. 2012) (“[T]he prior art need not provide the exact method of optimization for the variable to be result-effective.  A recognition in the prior art that a property is affected by the variable is sufficient to find the variable result-effective.”).  Here, as discussed above, Dantin recognizes the benefits of using fibers (such as the hemp fiber) in the composition, and as such, absent criticality of the particular amount recited in claim 1, one of ordinary skill in the art would have been able to determine the optimum ranges for a particular application, which includes the amounts recited in claim 1. 	The applicant stated that the results are unexpectedly superior and highlighted the previously filed declaration and examples in the present application.  The applicant has failed to add any additional information to this portion of the discussion, so the .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN HANDVILLE whose telephone number is (571)272-5074. The examiner can normally be reached Monday through Thursday, from 9 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIAN HANDVILLE/Primary Examiner, Art Unit 1783